ORDER
Upon consideration of the foregoing Motion to Dismiss submitted by Rollins Environmental Services (LA) Inc. and, concluding that the discovery dispute giving rise to the application for supervisory writs pending in this Court has now been resolved by the First Circuit Court of Appeal, and that there is therefore no longer any justiciable case or controversy;
IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
The application of Rollins Environmental Services (LA) Inc. for a supervisory writ of review of the decision of the First Circuit Court of Appeal, East Baton Rouge Parish, Louisiana, in Number CW-86-0489, is hereby dismissed as moot.